Dear Mr. de'Clouet:
This office is in receipt of your request for an opinion of the Attorney General relative to selection of a Mayor Pro Tem for the City of Jeanerette. Your question is as follows:
     Can the Board of Aldermen by resolution select a Mayor Pro Tem from among their own number per annum.
As you indicate the City of Jeanerette was created by Special Legislative Charter, and in setting forth the powers of the governing authority, the Charter provides, "They shall also have the power and right, after having been elected and qualified, to elect a Mayor Pro Tem, from among their own number, to act in case of absence or inability of the Mayor to do so."
As stated in an earlier opinion of this office, Atty. Gen. Op. No. 92-310, the charter provisions of the City of Jeanerette must be enforced in selection of the Mayor Pro Tempore until a charter amendment in accordance with law is enacted to create a new procedure.  In that opinion which was issued to you, it was stated that the proper procedure to amend a charter is found in R.S. 33:1181, and those provisions were quoted therein.
As we read the charter provision in question it indicates the aldermen, "after having been elected and qualified", have the power to elect the Mayor Pro Tem.  We find this provision restricts the selection to be held at the commencement of the terms of the aldermen, and to make such a selection "per annum" as you desire would require a charter amendment in accordance with the procedure previously set forth, and not simply a resolution.
We hope this sufficiently answers your question.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/0490f